Lummus, J.
effihisnis*1 aiir/nppbab, byed/ames 'B-soMpSobJ adminfetratoE S#tb theéwill .-annexed-, of - the- estate-M dierbert By íPtiríiér, toábi3£.vi?herresid/ti:aEy.3.1egatees iand.tieyibge.so'iíiAdes yíSOmjEW hisi/Motbb®, ASdiaide»'fTurnerp.tta'téW ArliSg{bb£ froihídeere'esx-áttowing; a£iM tjhie? disaHéwaiiee oh/many iíBmdí tMéifiT^tetwlveídhéomSsiof.W/ereM.p.s^MrBeiiai.ndírHWapd; ©iflStÉner^ * tireJ'BxectifcprB' ¡oih h§m ¡wílko ¿F-he ytestaMxiidiedi ohrAugust 2$;jí93"l>'- shr-vived/by/fomi «childreh, .HérberfcBi T&toBé/¡Mar¿herite?'.Mí(HTá;íAnd^djhéi two-'iyho -werex named a¡sxéM éiébutorSi ?JBotH« hefpíe-sahdvafter.Vthb de8t$6 ofatM tefetat^ixPsHérbBríoHvediiihTSpáiriixahd MargdeSte i© llt^liy; Btfe both vsMih ifiB Arlagtonú fromvApSl mntikWtóberf.iin 193i'i»/Sid; (Hepbhrt^wias hlerelaghhi.viax'ítiíe sthxmaer of -49.331. HÍBEbá.* diedxoníBetbber £¡7¡ 1937/H’ <02 <r,,r>.--u-:>oa>\':.
-•i'-Thetfirst. e,igMs a’deó'üntB'ho.-yered.-t-he-rperiod from theideathu 6fi<*h©x'tfehtatrix>tblthe Eéhd ’él-.!-1938E .’Tbhdcóiltíov,érsy,”?pyeh *680them was heard by an auditor, who filed a report. The last four accounts brought the accounting up to May 31, 1942. The judge heard all twelve accounts upon the auditor’s report and “much” evidence, “some being a repetition of that heard by the auditor.” The judge, on the same day on which the claim of appeal was filed, made a “report of material facts,” in which he said, “Except as stated herein the court finds the facts to be the facts stated by the auditor whose report.is made a part hereof.” The judge discussed the charging of the accountants for use and occupation of a house by Everett P. Turner, and came to the conclusion, contrary to that of the auditor, that the accountants should not be charged therefor. In no other respect was the auditor’s report affected. The report concluded as follows: “As to the ninth to twelfth accounts inclusive, not referred to the auditor, the court finds that, except as to the items disallowed, the expenditures charged in Schedule B were made by the accountants, were reasonably incurred and were properly paid.”
There is nothing in the record to show that the “report of material facts” was required by the appellant under G. L. (Ter. Ed.) c. 215, § 11 (see c. 214, § 23), or was other than ' voluntary. The question arises, whether the report is to be deemed a complete statement of all the material facts upon which the judge based his decrees, just like a compulsory report under the statute (Sidlow v. Gosselin, 310 Mass. 395, 397; Hinckley v. Barnstable, 311 Mass. 600, 602; Matter of Loeb, 315 Mass. 191, 195), or merely a report of part of the facts in partial explanation of the decrees, without precluding the ordinary assumption that the decrees imported a finding of all facts, not expressly negatived, necessary to support them. Birnbaum v. Pamoukis, 301 Mass. 559. Wilkins v. Berkeley Realty Corp. 311 Mass. 148, 151. Potter v. Great American Indemnity Co., ante, 155. Watkins v. Briggs, 314 Mass. 282, 284. See also Povey v. Colonial Beacon Oil Co. 294 Mass. 86, 90; Stern v. Lieberman, 307 Mass. 77, 81, 82; Lakeville v. Cambridge, 307 Mass. 433, 437; Munson v. Bay State Dredging & Contracting Co. 314 Mass. 485, 489, 493; Collins v. Common*681wealth, 315 Mass. 167, 170; Matter of Loeb, 315 Mass. 191, 195, 196. The report is entitled “report of material facts,” and we think it was intended to be as complete and definitive as though made under the statute. Thaxter v. Traiser, 305 Mass. 341. Druker v. Druker, 308 Mass. 229. Quigley v. Quigley, 310 Mass. 415. Plumer v. Luce, 310 Mass. 789.
There being no report of the evidence, the facts reported by the judge, except those appearing to be mere inferences from subsidiary facts stated (Charlestown Five Cents Savings Bank v. Kalemian, 299 Mass. 599; Gar Wood Industries, Inc. v. Colonial Homes, Inc. 305 Mass. 41, 45; Distasio v. Surrette Storage Battery Co., ante, 133, 135), must be taken as true, unless inconsistent with other facts found or with the pleadings. Charlestown Five Cents Savings Bank v. Kalemian, 299 Mass. 599. Wiley v. Fuller, 310 Mass. 597, 599. Quigley v. Quigley, 310 Mass. 415, 416. Colby v. Callahan, 311 Mass. 727. The question is whether the facts found support the decrees. Wiley v. Fuller, 310 Mass. 597, 599. Thompson v. Thompson, 312 Mass. 245, 246. Matter of Loeb, 315 Mass. 191, 195. The decrees must stand in the absence of error of law or fact. Coe v. Coe, 313 Mass. 232, 234.
The testatrix, with her husband who died in 1907, lived in Arlington at 239 Pleasant Street, the much travelled main road from Arlington to Belmont. She continued to live there until her death in 1931. Both she and her husband took great pride in the maintenance at great expense of their gardens and grounds as a “show place.” After 1907 she did not improve the house or make more than the most necessary repairs, but she kept up the gardens and grounds and employed three men largely for that purpose. The property has a frontage of five hundred sixty-three feet on Pleasant Street, and an area of one hundred two thousand two hundred sixty-seven square feet. A rocky ledge sixty feet deep covers the back of the property, reducing the usable part to a strip one hundred feet deep along the street. Even in that strip the surface soil is very shallow, and there are many outcroppings of the underlying ledge. No house could be built there without blasting for the cellar and for drains *682alnÜ S6"WÜe<? bonriB'ctioW^tipKe property is^sitbafeddSnain eX6Wéif#".BBigbbOrl6ods*ptihBÍ|)'áll§r 8 b$ da|:geadihglé)€hi#hy -dw'éííi'ngsq ^bnifig4éguMión¿<íreqB.irg singlo fkmilyü'dvieMs bigs-Set haofet^ohtj^bdo-'Oteetidrbta¡: thobsteetqoniik átobát feáM áixt^ifeétswidé .liOAerbis» 'the-istreBt • iil a Séc&MesBéáci^É Iblóf-lOssdlíMÉ^O&thotisandvic^aré/fóe^bbtiglifcblfbioslSOT -tó^affgfd 8jiviów,bf SpySbnd &bm-itModsíge®do‘t<dndv:tóeffi'Ehe IníildingsiaTPlücatedí ¿SEtigotho® thO^ictetitntedbfilieiii'diriBi BléáSbstMB'bMhb te'StáítrixbE?) j.^,i¡, El -<m&3.1iic uwü
q/¿OB»tte'labgBxlót'®l®ead:^<deSbribeddÉEa<l0.sge^blG^fa'ghibn@d •wo'bdgh-hWsbt with -íá!f¿h- piazzas-' hndcrt^dlveitóglDst'addBd k'ódÉi’sP'lDuilt'íÉlxbút' 18”S0’i iti-l-the. -stylo'fbiS;4haP^BM©dS^'CBHi ábbrs'Kwéro^oi Soft’- íplñé>! • and-? thé-'-tigÜtittg tfixterfesv wo®ol otesSigáed^'fonqthBSíhse ¿bf.-.'Sotb'-s'ga^aií'S'BlB'btricityStíiShBiqbat&ird^S-Blld^hBtM'tfehBh-aRdppkñtrieá'iiyBrérbidifaMKiQííodatsfflSB desiglkdf th6Íhbus0^preBludÍd'!iábc6g6fsl'Bemod_Blpg'.y' THBi® lÉ4hBt<<tiád'hBenl'ihadBbdve®--.iM;d' Kgaragi^for á> .the^extBnt'Eófb cenreEtiñig íphrt'íbf ithe iSoorn HfhBrd aréÍvSleeplhg-'3pddrtbrsvMp'st'airs}- uTiUBed«dtirihg, ®he phtibdioh‘thésérWcbbBtó.tS; fárl'a ebáfchiáan-'6£ >ehá¡uffeú®?-k¡id Síthéll-i-is- £very«-'óld- aMbnade^u&tevbaltkv '4Hx6ré£i»'<arjl$0r|^ unattractive greenhouse reached through the kitchen, .rütfct its-"MeáiSng plant?wás ¿ out >bf' 'ófdBníldngs bnfprBYthes death' of tWbástktMx# ,‘.biíin .>¿¿5 y.x/bc? f •'.£>; cobf PEE -j-i; a^rgníhA ni
*v.;Whén?d;he4BBtatriXídiedtthoáhhsOwáS'éBSBfesédf'arí$8|.ft00^ tBO’-MahiéPÍoh i'S3/SOO/íthB. gréeíahouseif oib$¡1^600^cand'ütlífe 4a,rg’éí'dWKfoi’Sí$ií5,S60-)-r &■'> toMbof $28,000.ab<$het.'"insgento®^ W]he«;5v^as $2$,¿000, '«made «p*wi>Mldwá3^tbei5h(^ewáh ^SMeddat>|ÍÓ,00S>'4h6^aMe^^cailled?-ígam;gB:)'i.:at ^$8^0004 sfc& ígrBBBKpúSOsahi-líZlQQOj'nand-1 thedarge .Hot Mi-SIS;OPtestiEhe i%naall©í>d0t'í'abrbá's:4h'O-!st£éé't,¿'Ávasí!íC'sseSsedi fé®$á$0O, ?and ínvte#oried<4't'fl-'lOO0;.íbnn,.ii iu ¿ggshml &. s^;i Yiiidqniq ■Dfisteparfe' fe’Ornb'í'fjertaiá shousebold iumituré --"and .'ipwsoihl 'WB8tB8dMidédi|oaniongv4i'©rí.Bhildretí.y''th!eY:testalb¿iii)jrdis|)6>SBfl íbhhBr §^atO'ias?.followkísYS'h.igai'é<tbV'yari0usip6yssnsde§aidsB ^gg®Bgaíiál^^8íi3Q0íOj§ho-dividí thóííeSiduBí ofi’hersporscíñ^l ípíbperty aíiíorig <hbr= íotir-OhildÍM. eíShB dosiSed^aS- hebireal lektatO^W’tíeV^éxetíhtoif^dM^iEi'st td-is'él;l-’.anely#opós@ ^fiifche ñafiará» (Wtthyppwdíbtoopbstpop.Bisudh satefáwd 'dispositionsafe *68310#nys oroáll^gf/the^Md reakestatésg ¿ozjg^agbheyjmay dMlh ®fOB^5)..TanddO[!pSiyfíñFer -and transí erntbo - proceeds jtbdrPOÍ f§gUy .oh|ldreu:fÍYÍng# myfdeafthi”- Ehe.proyided^hat 'EMy exeiutóiis .-niayjpostpone the distribution- :of:. such- part ofuny Pfrsonál .-estate as ¡theyrmayacongider,necessary-,for:-paying thptt§XOSlandb-tk®rí expenses!; Of keeping ; uprjmyr. reaf/estate pendingausale-p'r other disposition; thereof ’and naay^apply the same or the proceeds thereof or the proceeds of .-any such .reakesfafe.»t« s.uehvtaxes;,a-né:expeñses) okupkeepki, , /
<ííi^fter,p.ayingdhe¡dshtsyíwhich--w.ere!small,jandthelegaqiesf méffr (di§tiibtttign iñranonoytof -i>2jb.Q,Q¡ gach^to, the fpiim-chib dren)-?-the: executors shad left afithei¡end, of-1-931,,, according fotheirhrst account, only househpIdeSegts valued at;$7)204j andnashsttndtsecurities yalued'h-l $7il$8b¡26,nbesidesr.the real gstaite.;) .The household ieffects,.-amlued iat-,$.7j2()4;?.;were'-.rdiyidodarmeably among. tho-fgUrnhildrenjtandtheamo.unt-«was written bff > as- aidietribution on ¡ Eegembep #8,-, 19,3,3 • .of¡haters, distributions amounting approximately to $1-;1(30” to each of.thosphildreniweroinfadfe.in-MOSeyc;.; if.geemS)o;byiousrthat the tegtate-is-mush bay e -hads ia<niEchigr.9af er áncpme-than» fho ^fO’.0"f.rhercestat;e?-wo!aid 'indicate) (and ¡there are.gignsyia the record, .-thSrbgtbi-the testatrix; and-fher-husband- established tpuotlfuttdf,«the; extentiand purpogeoiof which dp; not ¡appear, „j-r3Chet appellant, seeks to, charge- the- -.executors; .(-l);fgr failure to /selhithessreal estateo (2d do,r allowing Everett E--- Turner; o.ne> .'pf-..'ithér,iexectttors,;.' .to occupy- the hous.e, ¡without -paying riiít,(.@hfbí:-spetídiíig moftey-ondhe houseapd;¿groundsHand (é)dorzhgfrowingnio"neyt;Qvspend-pn;.thefhouse;:andgrop)Lds., v>l. íTh.erréal; estáte-'inar:ket-,had..reached its:peak| in;;.192,6 and-, (thereafter-, .fell- .-off ‘ gradually-.both - as.- -tp market rvalues and; buying--demand;-Until-.the summer- of 1932; when/;''the bottom droppedyooUipletelyi Optfl^Ou'Sepfewber wheu.'the executors-were, appointed, and .-thereafter. untik-the sum|»ef of-1-932;> it -wa-gi ngt.-generalÍy-¡foreseen opfopeseeable fhak-fU-igr#at;bi¡e'akeinfithesreaL;estate-ymarket;;would occur; The/iwboJiCnhfínie;stea¡d;estafé..couleb nob-have been soldi¡91 Í9BMdr pioro'than I17E00-, anditíis inferaible-thaf-thatpi-iOe WQPld-’h&YOíSñehiod smallvto all .the..-children,- /,)\ f r.,:,:Uv;
„ f fjMten.ther.servants Ipfit, early dm 1932.,- .the, house remained *684vacant until August, 1932, when a tenant was found who paid $150 a month as rent. The tenant insisted that the signs of several brokers with whom the property had been listed for sale be taken down. The brokers had obtained no offer for the property, and personal efforts by the executors obtained none. The tenant died, and the tenancy ended on October 31, 1934. Again the house became unoccupied.
After the collapse of the real estate market in the summer of 1932, it would have been impossible to sell the property for any purpose or at any price until 1935, when the market improved slightly. In 1936 the market became active for vacant land adapted for low priced houses, which the property in question was not. In 1937 the market again “dropped out of sight” until the latter part of 1938 when it improved for land adapted for low priced houses. In 1938 the property could not have been sold for more than $15,000.
The auditor came to the conclusion, approved by the judge, that there was no negligence in the failure to sell the property. The auditor filed his last report on July 29, 1941, and the judge filed his report of material facts on April 30, 1943. No evidence is reported, and all we know of the real estate market is found in the auditor’s report. It does not appear that any of the persons interested ever pressed the executors to make a sale. On various occasions the testatrix had expressed to all her children her desire that the property be “kept up” as it had been during her life until sold, and that, if possible, it be sold “to some one who would appreciate it.” Brigham v. Morgan, 185 Mass. 27, 38. None of the children then or later ever expressed any disagreement with that desire.
No doubt the power given to the executors to postpone the sale of the real estate “so long as they may think proper” had to be “exercised with that soundness of judgment which follows from a due appreciation of trust responsibility.” Corkery v. Dorsey, 223 Mass. 97, 101. Boyden v. Stevens, 285 Mass. 176, 179. Cronan v. Cronan, 286 Mass. 497, 500, 501. Old Colony Trust Co. v. Rhodes, 299 Mass. 390, 397. *685Berry v. Kyes, 304 Mass. 56, 59. Damon v. Damon, 312 Mass. 268, 272. But putting ourselves in the position of the executors it is hard to select a time when we can say that the executors were negligent in failing to sell. There was always the hope that some institution that could use the buildings would buy the property as a whole. To any other buyer the buildings apparently were worthless. Without the buildings the property would consist of very inferior building lots, though in a good neighborhood. On the whole we cannot say that the judge was wrong in declining to charge the executors with liability for their failure to sell the real estate.
2. After the house had been vacant since October 31, 1934, Everett P. Turner, the “managing executor,” moved into the house with his family in August, 1935, renovations having been made. He paid no rent. The auditor found as follows: “I do not find that the renovations were made with the specific purpose of providing Everett with a home; but because the executors thought they would sufficiently enhance the chances of selling the house to justify the expenditure.” He found further: “All the children knew that the renovations were to be made and that Everett was to live there till the place was sold, and they knew this program had been put into effect. There is no evidence that Herbert or Marguerite knew how much was to be spent or whether Everett paid rent, or, if so, how much. Neither showed any interest or made any inquiries, suggestions, or complaints.” No effort was made thereafter to rent the house.
The judge found that no express or implied obligation on the part of Everett to pay rent was established. He found that no tenant could have been discovered who would have paid rent, that if Everett had not occupied the house it would have deteriorated rapidly, and that his occupation was a benefit to the estate. The judge charged against the executors some items of expense that were for the personal benefit of Everett in making the house more conveniently habitable by him. But we think the judge was right in not charging the executors for the use and occupation by Everett. *686Sil. tThednstatrixibecame'lhdiiPrentitb .tile inside condition M t1ígíl60®epandd®tinkw<b8deidptírdr-í?rhe&p"óhsMlIty'.í.<3fíá Skife 4@oaavánétitiitíOflíiüepgñd!ed np<fa.Weepitig8théehOT®ea& sateHe eti&ditioiU-'i ^hite.rths^isiusewpasH'et fbce:ae teikrtMt Bad Mnfeg Mep^ ifítiepíitin íWBerfi thedtenantí didd 9'thwJexeeu? WB «^ére.íd@iÉ.Foñtbd y^ithivthg ;plhbd®tiih6fi<a*/'v<^üaiM.rikóuB'é¡ Báidd to- ssellfi'and o'aadep'iessed-i c reaiyeátkteJ mfeírketud ’ñfiy SÉM$I th%vwiseS68É0.ua-M;-W86 táiSteit up^aEigeekidnaMbtebsji BfeiÜg íaátin¥k.t,- iusMgooMWdhhojks gardéneinñhdlcBQreMnián^ ®Écfe'Aí-fiC5PlHilf |bmthewa-la^ípf tSkete# ^^CteraeB^- for til® wbikuMsifaB'-is pPssihíéid'.sirhbbBou'geo'wa'Sí'-So ssdtmptied that its sale without renovations and modernizationssto th?d e^e®fcd©f oQew^-fektlír'o'oms and ’ lightingnfcxt urés, •stódL sdine hand-^oodtiteM Segtíigd Eaustuülíkgly: n f tihetixéeutors abted iE!^d6ddMtii"/dtitieytiBougBt tiiktsi# theyfiwertipatíenb’ and fiXétiuptiid-property k bliyel- could'lid found;fl In«tiie;spiingr ©|uí03®KBoth ^ágente-fis ‘ ntid* tihteii?1 ¡¿hildreh ■ ^otbeds'aafclthe ptef^iRíegMéEdMo’ioy'd ITlié- amounts -spentdor the: - work tibie lákSsáiBlg'' fdfi'wh.atxrwaki,d;on;fe'! s Meehnmerk worknhii£ht easily’ kldñtibfeeB done';' fbútstiwas-oconSafeti) imitihatelhe g^dlatoys1 ¥élíév@di'eSáéritial ttibksaléjl’ '>rSptM thé-f©redoing i the exeeutomtiheuldibeiahowed fótoiÉey@¿pehíég3 of^énre^ffiaitíbekanW, impairsahtiemhovatioir o¥*h§fhéúsfeyhvllh deitiin(Specified excdptionsieoiphenjudgh ñiadB'noí'findiñgtihd-finding ofoEiW kBdiftOtY 1/ ,10 ,ifíí/í Lkq id'e'xd’d'i -coJJodvr to jiiotfR s<(
tilAs bbtiké/gfoWídspthB'aUdifonrépOrfeti thakóiBegidning $e*l6Si§^chi!^Mí 1932, Pn>l^Hhéí'frdhtiof4heopl'ac'e) 'vpísokfepi?, up, and the extensive gardens on the terraoesrfand;b:aok;part’ iy andtini S93f»im&hyi ofi'the fPhbdgfefegnhonieS kvere'disoontindediii .4932) drol§38eexcept #érsg¥^in¿iaMurkl3Béedlifigkéíi flFheniñfehii einplbyeds-uBnudr ti$Íip$gEíi§esi4rát6dreduoed<BiiqMa^xBii4,933pi"tcemné,Moh'n' Mllííe%^hós@¥s^aid;)|25ía'weefeí «-faatóy isnlAügustl, 493%' MtbieM-ilííSkhad'$6e'ashdí:to«be')!gmployedp:ónBíAñ©í(:iHilB:3a bÍdthbMn'daw>ofei]yerett W-'Tnrñerpwas éinplopsdoatrsixty áeetsWlbiñSW &%üsii cí¡» dmd.t sv Pj¿[ j.rád yd tidídídnr!
.1 dfhwSüdít'dfifdQEd^o'i ^Shgí exgeütork'Mrevedí ib thpstiisesb *68799Ur^-Í9j:iUBÍntAÍttíSIrj ^|rMtiwh'PP98imn@h0fdf%9 ptoyefctyf sohti&l ibr tóltufeái -íEh&yf cP9uMe;hay6.nhepííiíh9jtpJa<66íhSaj>, 'a-nd?iMyíxwi|hiíS| BhpibbW .6andiilaws-¡vin.m:9niititin$5(pinittMg;faibi®a$SeBS iÉSOUgb SWseaQ&átipgi'aiS- ehphemeUíSt’,a>4QSÍ'jn0t üétegsfe in# $;4.Q0í afyearpi; WheJhgKer itMted bh appaatónjíeideeMad uponrdidsnotvenhaucerjíhe! ryalwioádtlhe pí®pertygrán<b haiá líttieabr n9t#9AtumgtS’§atebÍtoy£,,i.,. ucúíteq/oihiB ni sanod
a/.Aftqr)tthehteupti dSediúnhheíMlo96-A9S4da$d(thaiteuss wafí=.Mt 4gapapt,íiPtdi¡aaryo.bnsiness judgment shoddsitayg :tuM4hq-uxpQUtora;thaMbpk.WPbtomí®aa39Mí@9quÍJeÍB:Mo5iii:et? ful and thrifty conservation ofjthem,asseto;iletiícth&.éxpénSe8 pf:;thet-reál3¿e,state -consume ríhel whblpiíteusteesta'te jandileave upShingrjfpnlthe qbeüeficiarieexjjñltobyxihhdya; hgtge;- coldg and oiitpiode<|¡h,9Use,.:,of alMnd/jshM.íeWjif %ny- ihdivid«als;would, re§idepje.atf.anypfiic.e> cMithh-hou’se wer.eh-prqdqwa? -tkW andiíunáesieaMe .building' landd «3?be.. anlyr-SMbstahtialíXíharieé'.obléttingianpf thingbonthébuildingsrwaá'tpÁ-ndiSóme schoobonin^kutioh cth&t could usexthein. ,'bhátiw'a’S adopte, raiberltkamaireason? ablq-elpesíation, c^hd one that might ibq.(defer,redifó.K.n3:aKy Brp®?,s apdcyeryilikMyxfoimer.sxgiheiattiitoMQTOddhafeo^axe •hpi$s§'xxyas ^-©sái^Q^ed that iM©álaqwithmt. reóaiWieriS <apdv':ni<)derni^a.tions;;io the>áestenteofítne!»vbsd)hrQomi)£aM ¡lighting hixM^&linandfcsomei fc¡^uwq0<fcflQ®irs «saenk&dnTofcst nnhkely.l,;-,-;(;(]lommoar^.experien;ceo wen think-;. sMowsftiba.'tóife ■sale r;with>(,inch renoyations';-and undder nizations,,áb'isopíreo .f háti.wOnldarepay¡.the ;nostyo:fidhénaciWa"Bj. still atioreiunlikelyi .1;he,.auditor,,.found thatithe.WkecutOBek.ltiabhghftfthBt ifsthbjr é>m$$ patient’ and(fixe,d<,up ¡theíproperty;'a.büyer,oouMbe fqpsM/kramd ithaíothey .‘é aetqWín goudtiáifh.Vhn'QfCeourstohb (yas‘prUdent'for-.them, ;tb' keep" théi'bnildings p&intadf Sapid wind and water tight. But an institution such as constituted 'jth9Ín.;0nlyí,likdlyeQrteven:;¡po,ssiblerinnstQmerMoUbtlessiwdald 'hBMrdtsMwaíblansB f br£ rtoUbdeling ráhd^tooderaiz-aítiiíg.i.pEO íStíi| (ifs;iiqwnx<peculíar:nneedsi'!!jMoÁérrtitiii.agi,jdheithwseL'ff:n aduanqq.wquidepmbabiyjhe M^w-astiínfemoháfei' addingílittíé «StoshoH .l-&: .£§£ jbwM 818 ,soO .v sol)
y I iihhei,course r taken ¡by -the rekeéntoMíitóqajieddthabjrMiey *688had little appreciation of their responsibility or their situation. That is shown by their expenditure of $5,958.04 for plainly unnecessary and improper items that the court below disallowed, besides other items that were allowed below and are still in controversy. From the beginning their expenditures were lavish and wasteful. In the winter of 1934 and the spring of 1935 extensive renovations were made in the house in anticipation of occupancy by Everett. For the most part, such renovations were made improvidently. As to many of their acts, the executors can escape liability only because of the consent of their brother Herbert, whose estate the appellant represents.
Herbert was in Arlington from April until October, 1931, and apparently again in the summer of 1933. He must have seen in a general way that the grounds were being kept up as they were in the lifetime of the testatrix, and that the same men were being employed without reduction in their number. He with the other children agreed in 1931 that the property should be “kept up ” until sold. None of them ever expressed any change of mind. Herbert knew that renovations were planned in 1934 and 1935 and that Everett was to move in when they were completed. He never asked the details or the- probable cost. Apparently he neither asked nor received any accounting. He showed no interest, and made no inquiries, suggestions or complaints. To the extent that he consented to acts of the executors, he could not complain of them if he were living, and neither can the appellant, who stands in his shoes. Lannin v. Buckley, 256 Mass. 78, 82. Matthews v. Thompson, 186 Mass. 14, 19. Ashley v. Winkley, 209 Mass. 509, 529. Malden Trust Co. v. Brooks, 291 Mass. 273, 283. Scott, Trusts (1939) §§ 216-219. Lpring, Trustee’s Handbook (5th ed. 1940) § 100.
Consent of Herbert could not affect directly any right of Marguerite. Scott, Trusts (1939) § 216.2. But Marguerite did not appeal, and this court has no duty or right to give her directly relief that she could have obtained by appealing. Coe v. Coe, 313 Mass. 232, 234. Herbert’s representative is the only appellant, and the decrees can be revised only *689so far as they infringe his rights. Braga v. Braga, 314 Mass. 666, 673. But since Marguerite is entitled to an equal share in the trust estate with Herbert and his representative, she will benefit indirectly from the disallowance of expenditures that may result from our decision on this appeal. See Little v. Little, 161 Mass. 188, 203; Bennett v. Pierce, 188 Mass. 186; Merchants Discount Co. v. Federal Street Corp. 300 Mass. 167, 173.
There is difficulty in separating the allowable expenses from those that should be disallowed. There is further difficulty in separating the expenditures to which Herbert consented from those to which his consent did not extend. But deciding the questions of fact as best we can on the record, it seems to us that the expenditures allowed by the court below up to October 31, 1934, when the house ceased to be rented, were covered by Herbert’s consent. Coming to the renovations of 1934-1935, the finding of the auditor that the expenditures therefor, with certain exceptions, were proper credits to the accountants, was expressly based solely upon subsidiary findings. Therefore the proper inferences from those subsidiary findings are open to our decision. We think the removal of bookcases and the laying of hard wood floors, at an expense of $371.65, should be disallowed.1 We think the installation of modern bathrooms and the modernization of the plumbing, at an expense of $533.89, should be disallowed.2 The item of $428.84 for renovating the water system in the stable or garage3 should be disallowed. Although the town authorities required the work, if the garage were to have water, there was no good reason for water in a practically unused building. Any consent of Herbert of course expired at his death. Thereafter the executors paid for labor in caring for the property sums exceeding the sum of $400 a year, which sum we consider reasonable for the occasional labor required. The result is *690t9i¿ehá$'gti> theiei;ecuto$s,i#itb-iKe ísuél qIíI^OSBISA-ís ÍS-1 theiexecntoEs: a¡ré MJáBNdxai^dj^W'Sto.'SiTOiCÉí $3í4Í5Jí®l Madditienxtmtl?®'? with i wMdbr tbwlaW8en9h@íg9Í byjfsh&mr^helQwasfj-cíL-sgíh od.t ino-dt gíí¡í(r;ü>ni *ñsadd lliw
slYá’ABaSly iroiO^atle íex@GutérsLbe.gatt/itixlbhraw ÍK0M&'@ ,t-Mí!=ÉÍe§8éf t4b6bbstatébofn.theirr,ftó;h:éa?,i' Bd^ajd £$. ,sRW6erx? Stieh-suiáb aaatheyttohght'desi$able4.0E)the?:mamiie6iBnqe)lií)f the property in the style to which they weSY&cWftQjMgh Sníoipmiaf e4yrfAHéhrHSte^s/swhoe.yer; ¡thqy; ¡weréi: wérer,jwi|íing 'e®htinha-llyg>a,iid' in Jarge-itenounts ib d¿b^aggj¡9g$fc8wft° /lead teithniit alpptoent consideration uf-Hhalhhelibbbdí qíítepiyíñientvs- $hersknie;ieniB ¡eMldíén-r werex-4hd henéfígikáesij.qf tKé Edward c©. $uáneE ésibatéo ñnoXbuvp edi ^mbiaab toil
'uilnyMneyGlS^? ithebexeeutors bhtainedxTaRlqap; g>f tiÉj(Q$8 fctoM#» sauirigs'íbamh^sepTSdd ,by mdrtgágexb^ith@uPJbP¡e?jy-) 0/heanlbrtgagevwas<¡g^erii9iihdOT kolieensefirorndtiabaBrqMaí® 'Qkiürteto.ímó$tga^ntb opkygdbhtsi-bí1 ithg deffibamdío ¡rQ-tít bí theipmceBdsidfj'the ri£©$tgagáp*h& exeQWtíóii?ssiisapaidfí.k toa» bt«$hlOQí$aadB:;to,íthepi7'byj.(m9ES,ym©ndsaí)j&íMay)fp-jl<rq 10,32^ aniMo&ns? aggregating::$i/400;-.made- to» thdmnby-'; thqftjudtoes .of(Mthe)ti0dwamddijo fCumeri restoresprioí r^to^oEPBerobfíiady 1032. YYEhe 'mbr.tgagehasmevér;bteen discharged|pr,tred.PQéd'.
bb0heLBx®bn*©ihÍrcon¿iiiu.edY€b: borrow, large: STnps(fe@iSothq dEdwbrd OntSBwñsd estates $952y50v=dfedl933s.'ií$l¿&83i8d9W S^295ohh: inc.l9385fS3,M8-f50i míl939ps$3*cB63Éibi91lh -arid $2,8$6e4Si ihrl94iy afdotkkof; $28)2®.8hdL09ly^MitiSg pk*i*YoSihrtiieMhasiheéh'3Lepaid.nvBfíSÍdbS,íítii6>dS6ñrití^'fisftM6§ h©Msrha¡veSj beBK-5XBonsiÉneds>tivAlb18fcheh3'b.9iKbi$híg§i2|b|í#fit; iroMtthexsafcingSihátihchrémwithqtiti&tbrb^t^ Ar rwiisY? roí
a átTiw¡appellant.raises the .¡question:. whether íthbie^Sd® hada authority tdj bnirowi monéy:;-:s.d?heM é^^ssAoPPiYÉSÍíP "uáderíthe \wiliwerfexibbr/ ‘ tselban:d (dispose bfnathdjrpji6||ate> ántiate' 9ipostpbne'nsu.ehi.=. Nothing was1 said s.kidu#h@@t -mortgaging -or borrowing. Tuttle v. First National Bank, 187 Mass. 533. Warren v. Pazolt, 203 Mass. 328, 349-351. *691Reggio v. Warren, 207 Mass. 525. Dunham v. Blood, 207 Mass. 512. Williams v. Dugan, 217 Mass. 526. Sanger v. Farnham, 220 Mass. 34, 37. Malaguti v. Rosen, 262 Mass. 555, 561. Ames Family School Association, Inc. v. Baker, 273 Mass. 119. Jones v. Swift, 300 Mass. 177, 182, 183. Scott, Trust, (1939) §§. 191.3, 191.4, ASlAk .¿Fhfcfiíiifuestion is beside the point, for no one is seeking, pow to. .enforce..any ,a. 1a/.=;T.tí'v-, a’ /•ía.iou: .¿up ,tiU7fMua ®w.T> .itiar* itoem'j obligation against the trust estate.
noípiifeiSreklVquhstioh^in .thisiicaseti^iwhqthPpAhesquestioned biiáiluíés^Wfeíe éitííér pTBipSP^r «íiíÉÉMÁtdEW BJP^Serbert, so that the appellant cannot object to them. ';’li Alley Mew, hither, ■ the'^ixecutorsiare entitled - (is -.against ,the, appeh ISfttf'Wlfe '.&ll§WddA&l'Ahelh AMif<!£íect>{ínAá, <aiiS1^í>'Préím. King v. Stowell, 211 Mass. 246. Hallet v. Moore, 282 Mass. 380, 393, 396, 397. Downey Co. v. 282 Beacon Street Trust, 292 Mass. 175. Anglo-American Direct Tea Trading Co. v. Seward, 294 Mass. 349, 351. Scott Trust (1939) §§ 244-246. Compare Jones v. Swift, 300 Mass. 177, 182, 183. x<PÍ fí¡W bfi their q.wir jpofíkeÉs; ,;ór;; b-y-oborro^ángAtii is,íi$Qma¿erial$ in ttijeS-pié^ení «'cále.: ¿ApjbaibhtFp •ehóugh,1A:^Mdittófes íhave ft® al?oweriJ fo exlmW)^¥^^nibrt#d’'ÍÍ08-!Í!
■Mfc@%ilS'AMs-!PpM|pn;eandtas“módi-fl'ed ^^ttífemédcjoare.
So ordered.

 Fifth Account, January 28, 1935, $79.86; April 10, 1935, $32.40; May 20, 1935, $83.30; July 8, 1935, $85.10; August 13, 1935, $10.39; November 1, 1935, $80.60.


 Fifth Account, January 14, 1935, $21.09; April 17, 1935, $210.27; July 5, . 1935, $139.23; August 13, 1935, $7.65; November 6, 1935, $155.65.


 Seventh Account, May 18, 1937, $428.84.



 Total amounts paid for such labor in the periods of the several accounts after the death of Herbert were as follows: Eight Account (1938) $1,180.54; Ninth Account (1939) $936.78; Tenth Account (1940) $882.86; Eleventh Account (1941) $681.